     Case 2:19-cv-00334-APG-CWH Document 9 Filed 04/17/19 Page 1 of 2



 1   Kristen T. Gallagher, Esq. (NSBN 9561)
     Amanda M. Perach, Esq. (NSBN 12399)
 2   McDONALD CARANO LLP
     2300 West Sahara Avenue, Suite 1200
 3   Las Vegas, Nevada 89102
     Telephone: (702) 873-4100
 4   kgallagher@mcdonaldcarano.com
     aperach@mcdonaldcarano.com
 5
     Attorneys for Defendant
 6   Portfolio Recovery Associates, LLC

 7                                UNITED STATES DISTRICT COURT

 8                                       DISTRICT OF NEVADA

 9   TRENTON WALKER, INDIVIDUALLY                     Case No.: 2:19-cv-00334-APG-CWH
     AND ON BEHALF OF ALL OTHERS
10   SIMILARLY SITUATED
                                                          STIPULATION AND ORDER
11                         Plaintiff,                 EXTENDING TIME FOR DEFENDANT
                                                        TO RESPOND TO PLAINTIFF’S
12          vs.                                                 COMPLAINT

13   PORTFOLIO RECOVERY ASSOCIATES,                                 (Second Request)
     LLC, AND JOHN DOES 1-25
14
                           Defendants.
15

16         Pursuant to Local Rules IA 6-1 and 7-1, defendant Portfolio Recovery Associates, LLC

17   (“PRA”) and plaintiff Trenton Walker (“Walker”), hereby stipulate, agree and respectfully request

18   that the Court extend the deadline for PRA to answer or otherwise respond to Walker’s Complaint

19   (ECF No. 1) from April 17, 2019 to May 1, 2019. PRA has requested additional time to respond to

20   the Complaint to allow counsel for PRA to consider a settlement proposal and to begin preparing a

21   response to the Complaint.

22   …

23   …

24   …

25   …

26   …

27   …

28
     Case 2:19-cv-00334-APG-CWH Document 9 Filed 04/17/19 Page 2 of 2



 1           The request is not for purposes of delay. This is the second request by the parties.

 2            DATED this 17th day of April, 2019.

 3    McDONALD CARANO LLP                                 THE LAW OFFICES OF ROBERT M. TZALL

 4
      By: /s/ Amanda M. Perach                            By: /s/ Robert M. Tzall
 5        Kristen T. Gallagher (NSBN 9561)                    Robert M. Tzall (NSBN 13412)
          Amanda M. Perach (NSBN 12399)                       7735 Commercial Way, Suite 100
 6        2300 West Sahara Avenue, Suite 1200                 Henderson, Nevada 89011
          Las Vegas, Nevada 89102                             robert@tzalllegal.com
 7        kgallagher@mcdonaldcarano.com
          aperach@mcdonaldcarano.com                            Attorney for Plaintiff Trenton Walker
 8
            Attorneys for Defendant Portfolio
 9          Recovery Associates, LLC

10
                                                    IT IS SO ORDERED:
11

12
                                                    ___________________________________
13                                                  UNITED STATES DISTRICT JUDGE
14                                                          April 17, 2019
                                                    DATED: ________________________
15

16

17
     4811-7639-0288, v. 1
18

19

20

21

22

23

24

25

26

27

28


                                                  Page 2 of 2
